 CRAWFORD CLOTHES, INC.9Crawford Clothes,Inc.andJohnW. LindsayHarlem Labor Union,Inc. anditsAgent William E.FermanandJohn W. Lindsay.Cases Nos. 2-CA-5936 and 2-CB-2247.March 3, 1959DECISION AND ORDEROn December 24,1958, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondents had not engaged in any unfair labor practices andrecommending that the consolidated complaints be dismissed in theirentirety, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the General Counsel filed exceptions to the Inter-mediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in theseproceedings, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaints.]1 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with these cases to a three-member panel[Members Bean, Jenkins, and Fanning].INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been duly filed and served in each of the above-entitled cases,an order consolidating said cases, a complaint and notice of hearing thereon havingbeen issued and served by the General Counsel of the National Labor RelationsBoard, and answers having been filed by each of the above-named Respondents,a heating involving allegations of unfair labor practices in violation of Section8(a)(1) and (3) and 8(b) (1)(A) and (2) of the National Labor Relations Act,as amended, 61 Stat. 136, herein called the Act, was held in New York, New York,on November 12 and 13, 1958, before the duly designated Trial Examiner.At the hearing all parties were represented and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, to introduce evidence pertinentto the issues, to argue orally upon the record, and to file briefs and proposed findingsof fact and conclusions of law.Arguments were waived. Briefs from all partieshave been received and considered.On December 3, 1958, there was received from counsel for the Respondent Com-pany a motion, with indication that copies had been served upon the other parties,to correct certain minor typographical errors in the official transcript.No objectionhaving been received, said motion is granted and is hereby made a part of the record.At the opening of the hearing counsel for the Respondent Union and its agent,William E. Ferman, moved that the complaint have stricken from it the name ofFerman as a Respondent, since this individual had died.Without objection thismotion was granted.123 NLRB No. 8. 10DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT COMPANYCrawford Clothes, Inc., is a New York corporation with principal office andplace of business in Long Island City, New York, New York. It operates variousplants, retail stores, places of business,warehouses,and other facilities in the Statesof New York and New Jersey,including two retail stores located at 115 West 125thStreet and 201 West 125th Street,New York City.It is engaged in the manufacture,sale, and distribution of clothing,wearing apparel,and related products.Only thetwo stores on 125th Street cited above are involved in these proceedings.During the year before issuance of the complaint Crawford caused to be purchased,transferred,and delivered to its Long Island plant goods and materials valued atmore than$1,000,000, of which total materials valued at more than $500,000were transported to this plant in interstate commerce, directly from States otherthan the State of New York.During the same period Crawford's gross volume of business in its retail storesexceeded$500,000.The Respondent Crawford is engaged in commerce within the meaning of the Act.11.THE LABOR ORGANIZATION INVOLVEDHarlem Labor Union, Inc., is a labor organization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe one major issue in this case arises from the discharge by Crawford of asalesman, John W. Lindsay,on April 26,1958.The questions are whether or notthe preponderance of evidence supports either of General Counsel'sconjunctivecontentions that the Union caused the Company to fire Lindsay,and that the Companydid fire him,in violation of Section 8(a) (3) of the Act: (1) "because said employeewas not a member of the Union,"and (2)"because Crawford wished to furnishemployment for a member of the Union."As to certain basic, relevant facts there is no dispute:(1)Lindsay, employed asa salesman at one or the other of Crawford's two 125th Street stores,referredto above, continuously since 1947, was fired without previous notice on April 26,1958;(2) another salesman, Curley Wynters, also employed at one or the otherof the same two stores since 1946,except for an occasional economic layoff, wasnotfired on April 26, and was still employed at the time of the hearing;(3) Lindsayhad been a member of the Respondent Union from early in his employment untileither 1954 or 1955, but had not been a member for some years at the time of hisdischarge in 1958;(4)Wynters since his employment in 1946 has been and hascontinued to be a member of the Union;(5) there existed at the time of Lindsay'sdischarge no contractual agreement between the Respondents requiring member-ship in the Union as a condition of employment;(6) neither Respondent ever toldLindsay(according to his own testimony)that he must be a union member toretain his employment; (7) although he had not been a union member since 1954or 1955 Lindsay had never been laid off for any reason; and (8)although he hadbeen a union member during the same period,Wyntershadbeen laid off foreconomic reasons.The foregoing facts appear to be dubious support for General Counsel's claim ofillegal discrimination against Lindsay.Other matters,concerning which testimony is in dispute,as well as the Company'sclaims and supporting testimony as to its reasons for Lindsay's discharge,will beset out in the next section.A. Lindsay'sdischargeThe record contains no evidence of probative weight to support a finding thatthe Union,or any of its agents, at any time or in any way ever communicated anydesire to the Respondent Company that it dismiss Lindsay, for any reason.Nor isthere any credible evidence from which it might reasonably be inferred that theUnion had such desire. Lindsay's testimony,quoted, is unequivocal:Q. You never had any conversations with Mr. Ferman or anyone connectedwith the union concerning your job at Crawfords,did you?A. No. CRAWFORD CLOTHES, INC.11Q. None whatsoever?A. None.General Counsel placed in evidence an affidavit executed by Ferman in June 1958,for a Board agent, which in part states:I did not tell Crawford to discharge Lindsay and have had no conversationswith the Company in reference to Lindsay.This sworn statement is corroborated by the Respondent Company's personneldirector,David Rugoff, who flatly denied that he had ever met Ferman or had everhad any communication or request from the Union with respect to Lindsay.The only testimony from which,ifcredited,itmight be inferred that Fermanor the Union was instrumental in causing Lindsay's discharge is that of the formeremployee himself.It is his claim that after he had been fired by his store managerupon orders from Rugoff,he went to see the personnel manager to find out why.His testimony as to this interview is as follows:He (Rugoff)said; "The first thing happened,Igot a call from the HarlemLabor Union,from this Mr. Ferman,and he started chewing my head off andI didn'tknow anything about him.The next thing I know I was to have aluncheon date with Mr. Ferman."Q. A luncheon date?A. Yes."Then that was off,and then the next thing I know the HarlemLabor Union and the company lawyers was to have the meeting."Q. Did he say anything else?A. Then he said,"They would have a meeting."So I asked him, "Whatwas it about?"He said, "The decision was that we had looked and tried tofind out whether you belonged to any Union.We couldn't find any union thatyou belonged to.Being that Curley was a union member,therefore we wouldhave to let you go." I asked him,"How is it if Curley is a union member, whywould I have to go?I have been there all this time without being a member.Why didn't they fire me before?"He said, "I don't know.All I do is takeorders.My orders was to let you go and Curley was to take your place," andthat's as far as he went.As a witness Rugoff denied Lindsay's version of this interview,and on the con-trary claimed that Lindsay insistently accused him of firing him because he was nota union member, but that he as insistently denied it.Having observed both witnesses as they testified,and because of other circum-stances as to which there is no dispute,the Trial Examiner cannot accept Lindsay'saccount of this interview as credible.It strains credulity to believe that the personnelmanager of this large concern would have told an employee, "All I do is take orders."And one would have to infer,in the absence of any other evidence and of any con-tractual relationship,that in some fashion the Harlem Labor Union,Inc., exercisedcontrol over Crawford's hiring policies and practices.In short,the Trial Examiner considers the credible evidence to be insufficient tosupport the allegation that Lindsay was discharged because he was not a unionmember.Turning to the conjunctive or alternate contention:that he was discharged "becauseCrawford wished to furnish employment for a member of the Union."Basic facts as to which there is no dispute provide scant foundation for such afinding.CurleyWynters (the member of the Union involved in the contention)had been employed by Crawford over a longer period than Lindsay, and alreadyhad "employment"at the time Lindsay was let go.This is not a case of therebeing a single job, from which one employee was fired in order to give employmenttoanother applicant.The situation in its simplicity was merely that of twosalesmen being employed over a period of many years,and on April 26, 1958, oneof them was let go. There is no evidence that anyone has been hired to take theplace of Lindsay.The fact that Wynters, since Lindsay's discharge, has received an increase in payequal to that which Lindsay was getting does not alter the employment status orthe employment issue.Rugoff's unrefuted testimony that for economic reasons he,and he alone,decidedto reduce the salesman force at these two stores may not be casually dismissed asunworthy of belief.That it has as a fact been reduced is not challenged byGeneral Counsel.Rugoff's further claim that he chose to let Lindsay go on thebasis of relative ability and seniority involves two factors: judgment and a demon-strable fact.As to the fact of seniority, there is no dispute that Lindsay had less 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan Wynters.As to the matter of ability, the Trial Examiner is not of the opinionthatGeneral Counsel established that Rugoff's decision to keep Wynters and letLindsay go was so arbitrary and capricious as to warrant the inference that thereal reason must have been his preference to keep a union member in employment.In summary, the Trial Examiner concludes and finds that the preponderance ofcredible evidence does not sustain the allegations of the complaint as to the dis-charge of John W. Lindsay.'Upon the basis of the foregoing findings and conclusions and upon the entirerecord in the case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Harlem LaborUnion,Inc., is a labor organization within the meaning ofSection 2(5) of the Act.2.Crawford Clothes,Inc., is engaged in commerce within the meaning of Section2(6) and (7) of the Act.3.Crawford Clothes,Inc., has not engaged in unfair laborpracticeswithin themeaningof Section8 (a) (1) and(3) of the Act.4.Harlem Labor Union,Inc., has not engaged in unfair labor practices withinthe meaning of Section8(b) (1) (A)and (2)of the Act.[Recommendations omitted from publication.]'The Trial Examiner does not ignore certain statements in Ferman's affidavit relativeto his admission that he asked the Company to give Wynters "full time" work. Butfrom this mere fact it does not without doubt follow that the Company yielded to therequest by discharging Lindsay.The affidavit fails to fix the time of such request withaccuracy, and apparently places the first request as many months before Lindsay waslaid off.From Wynters' testimony it appears that he had been working full time for amonth or more before the discharge. In any event, even if it might be reasonably inferredthatWynters benefited because of Ferman's intercession for him, the Trial Examinerdoes not believe that this fact would support the claim that Lindsay was deprived ofaltemployment because he was not a union member and Wynters was.Morrison-Knudsen Company, Inc., Walsh Construction Com-pany, and Perini-Quebec, Inc., d/b/a Robinson Bay LockConstructors, A Joint VentureandMorrison-Knudsen Com-pany, Inc., B. Perini & Sons, Inc., Walsh Construction Com-pany and Utah Construction Company, A Joint VentureandMorrison-Knudsen Company, Inc.andSelby DrillingCorp.andHeraldH. Blum.Cases Nos. 3-CA-972, 3-CA-973,.3-CA-979, and 3-CA-994.March 4, 1959DECISION AND ORDEROn March 6,1957, Trial Examiner George Downing issued his Inter-mediate Report in the above-entitled proceedings, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.He also found that Respondents hadnot engaged in certain other unfair labor practices alleged in the com-plaint, recommended dismissal of those allegations, and further reconi-123 NLRB No. 12.